     Case 3:19-cv-00802-M Document 10 Filed 07/17/19               Page 1 of 1 PageID 75


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MALIBU MEDIA, LLC,                               §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §            Civil Action No. 3:19-cv-00802-M
JOHN DOE infringer using IP address              §
162.231.213.159,                                 §
                                                 §
              Defendant.                         §

                           ORDER EXTENDING TIME FOR SERVICE

        Before the Court is Plaintiff’s First Motion for Extension of Time to Serve the Summons

 and Amended Complaint. [ECF No. 8]. Given the steps Plaintiff must take to determine the

 Defendant’s identity, the Court finds that good cause exists under Fed. R. Civ. P. 4(m) to extend

 the time Plaintiff has to effectuate service of process. The Motion is hereby GRANTED.

        It is ORDERED that the deadline for Plaintiff to serve Defendant with a Summons and

 Amended Complaint is extended until August 12, 2019.

        SO ORDERED.

        July 17, 2019.



                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
